Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 1 of 14 PAGEID #: 2466




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

 URSULA MCGLONE, et al.,

                Plaintiffs,

                                                 Case No. 2:19-cv-2196
                                                 Chief Judge Algenon L. Marbley
        v.                                       Magistrate Judge Elizabeth P. Deavers


 CENTRUS ENERGY CORP.,
 et al.,

                Defendants.

                                     OPINION AND ORDER

         This matter is before the Court on the motion to compel filed by Plaintiffs. (ECF No.

 153.) Defendants have filed a Response. (ECF No. 157.) The Court did not permit a Reply.

 For the following reasons, the motion to compel is DENIED.

                                                  I.

        In its Opinion and Order dated July 31, 2020, the Court described the background of this

 case as follows:

        Plaintiffs Ursula McGlone, Jason McGlone, Julia Dunham, Brittani Rider, and
        Adam Rider, proceeding on behalf of themselves, their minor children, and all
        others similarly situated, initiated this civil action on May 26, 2019, alleging that
        they were injured when uranium radiation was released onto their property from
        the Portsmouth Gaseous Diffusion Plant (the “Plant”) in Pike County, Ohio.

        From 1954 to 2001, the Plant produced enriched uranium to support the United
        States’ nuclear weapons program to support commercial nuclear reactors.
        Beginning in 1989, and continuing today, there have been ongoing efforts to clean
        up the environmental harm caused by uranium production at the Plant. This
        remediation was undertaken, in part, pursuant to a Consent Decree overseen by the
        Ohio EPA. Each of the Defendants in this case was, at some point between 1993
        and present day, responsible for at least one of the following activities at the Plant:
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 2 of 14 PAGEID #: 2467




         uranium operations; depleted uranium hexafluoride conversion; or environmental
         remediation.
         The Plaintiffs in this case all own property located within five miles of the Plant.
         Plaintiffs contend that their properties have been impacted by or are within the zone
         impacted by the release of radioactive and toxic materials from the Plant.
 (ECF No. 113 at 1-2.)
         In their joint Amended Rule 26(f) Report the parties stipulated to the bifurcation of

 discovery between class certification and merits discovery. (ECF No. 79 at 4.) (“The parties

 agree upon bifurcated discovery.” The parties agree to bifurcate discovery between class

 certification discovery and merits discovery.”) Although they agreed to bifurcation, the parties

 disagreed as to the scope of class certification discovery. Ultimately, the Court entered a

 Preliminary Pretrial Order limiting class discovery to the following topics: (1) numerosity of

 class; (2) questions of law and fact common to class; (3) typicality of claims and defenses; (4)

 adequate representation; (5) defendants’ alleged act or refusal to act on grounds applicable to the

 class; and (6) the predominance of common questions of law and fact. (ECF No. 81 at 2.)

 Discovery ensued.

         In its Opinion and Order dated July 31, 2020, the Court dismissed Plaintiff’s claims

 for a violation of the Price-Anderson Act; a violation of the Comprehensive Environmental

 Response, Compensation, and Liability Act (CERCLA); declaratory judgment as to class

 rights and status; Alternative Count One (A) through (E) including claims for

 Negligence/Gross Negligence; Trespass; Nuisance; Ultra-Hazardous Activity/Absolute

 Liability/Strict Liability; and Injunctive and Equitable Relief of Medical Monitoring; and

 Alternative Count Three (B) Declaratory Judgment of Due Process Protection of State Law

 Claims. The Court also dismissed Alternative Count Three (C) Declaratory Judgment of

 Unconstitutionality of PAA 100 MREM Standard without prejudice. (ECF No. 113 at 32.)



                                                        2
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 3 of 14 PAGEID #: 2468




 Following this ruling, the scope of the discovery requests changed to include only non-

 radioactive contaminants. (ECF No. 153 at 2.)

         Defendants have produced or agreed to produce the following information and

 documents (among other things) for the time period of 2015 to the present:

        Results of sampling conducted in the area surrounding the Portsmouth Site
         (including data relating to non-radioactive substances collected off-site), which is
         conducted up to approximately 13 miles from the Site;

        Annual Site Environmental Reports for the Portsmouth Site containing off-site
         sampling results and information relating to the Portsmouth Site;

        The URL for Pegasis, an interactive website containing thousands of off-site
         sampling results, extending to approximately 13 miles from the Portsmouth Site;
        Documents sufficient to identify the type and quantity of non-radioactive hazardous
         chemicals stored at the Portsmouth Site;

        Any Tier I and/or Tier II reports required by the Emergency Planning and
         Community Right-to-Know Act (EPCRA), which inventory and provide
         information on the hazardous chemicals stored at the Portsmouth Site;

        Operating procedures for dealing with non-radioactive wastes or regulated
         emissions;

        A description of the pollution/emission systems that are currently in place at the
         Portsmouth Site; and

        The identities of personnel responsible for regulatory compliance and
         environmental testing at the Portsmouth Site.

 (ECF No. 157 at 3.)

         Plaintiffs filed a Fourth Amended Class Action Complaint on March 23, 2021, (ECF No.

 142), seeking to represent the following class of individuals1:




 1
  The Fourth Amended Complaint is the currently operative Complaint. The Court notes,
 however, that a motion to dismiss this pleading currently is pending. (ECF No. 150.) Plaintiffs
 had filed a Motion for Leave to file a Third Amended Class Action Complaint on August 18,
 2020 (ECF No. 119) but withdrew it by Notice dated March 12, 2021. (ECF No. 139.) The
                                                      3
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 4 of 14 PAGEID #: 2469




        (1) All property owners within a 5-mile radius of the Portsmouth Site or other
        geographic designation as supported by future scientific evidence;

        (2) All residents and former residents with more than one year of residence within
        a 5-mile radius of the Portsmouth Site or other geographic designation as
        supported by future scientific evidence;

        (3) All former students at Zahn’s Corner Middle School from 1993 to its closure
        as well as their parents; and

        (4) All property owners with property within 500 yards of the Scioto River
        downstream of a point 500 yards upstream of Piketon until its confluence
        with the Ohio River at Portsmouth.

 (ECF No. 142 at ¶ 93.)

                                                   II.

         Through their current motion, Plaintiffs seek to compel responses to seven

 Requests for Production and two Interrogatories. These discovery requests, separated by

 category, include:

        Releases from the Portsmouth Site

        RFP 11: Provide all documents in your possession either received from or sent to
        any local, state, or federal regulatory agency or members of the press concerning []
        Activities at the Plant, or Hazardous Substances at the Portsmouth Site.

        RFP 34: Provide documents relating to any real or potential violations or
        deficiencies ever issued, whether released internally or externally, in relation to any
        environmental or worker safety permit held by you for the Portsmouth Site.

        RFP 37: Produce all documents related to the detection or discovery of [] or wastes
        of any kind, in HVAC systems, HVAC filters or devices, or in stacks, discharge
        devices, or air or dust-handling conveyances at the Portsmouth Site.

        RFP 38: Produce all documents related to the testing, inspection, repair, or
        restoration of any stacks, discharge devices, vents, or other air and water emission
        conveyances at the Portsmouth Site. Include documents related to proposed or
        implemented upgrades to the facilities at the Portsmouth Site.



 Court further notes that Plaintiffs’ motion to compel cites to the class definition as set forth in the
 Second Amended Complaint. (ECF No. 153 at 5-6 citing ECF No. 78 at ⁋ 81.)
                                                         4
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 5 of 14 PAGEID #: 2470




        Interrogatory 5: Identify the full name, current residence address, phone number,
        email address, job title, and job description of any person that tested emissions from
        the Portsmouth Site or implemented emission policies at the Portsmouth Site to
        ensure that your Activities did not Release harmful substances into the environment
        or surrounding property. For each such person, also describe the dates testing
        occurred, describe those tests, and state the result of those tests.

        Interrogatory 17: Describe in detail any ways in which the monitoring or testing
        procedures with respect to any of the Portsmouth Site’s emissions have changed
        from the period of time when you first began to operate at the Portsmouth Site
        through and including the present.

        Environmental and Human Health Risks

        RFP 9: Produce documents describing or discussing environmental and/or human
        health risks and/or risk assessments and/or dose assessments for any areas which
        are associated with any exposure to materials found at the Portsmouth Site.

        RFP 43: Produce copies of all Material Safety Data Sheets (MSDS) and Safety
        Data Sheets (SDS) that reference or concern any … Hazardous Substance, as well
        as any documents related to said MSDS and SDS.

        RFP 44: Produce all health physicists’—including those health physicists at the
        Portsmouth Site and those offsite—plans, procedures, and protocols in your
        possession concerning any of the Portsmouth Site’s operations or anyone’s safety
        or wellbeing in connection with the Portsmouth Site’s operations.

 (ECF No. 153 at 2-3.)

        Plaintiffs variously describe these requests as seeking “potential evidence of

 releases” or as relating to “conduct tied to releases of hazardous chemicals.” (ECF No.

 153 at 12.) Further, they argue that “evidence of these releases is necessary to prove

 causation.” (Id.) They additionally state that “[a]s these requests all seek potential

 evidence of releases, they should be permitted during the class certification phase to prove

 causation.” (Id.) Plaintiffs request that the Court “order Defendants to produce every

 document that is relevant to prove the causation of Plaintiffs’ claims.” (Id. at 14.) They

 also contend that discovery relating to the human and environmental health risks will allow




                                                      5
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 6 of 14 PAGEID #: 2471




 them to “craft a reasonable geographic class area.” (Id. at 13.)        In moving to compel,

 Plaintiffs also argue that bifurcated discovery is not appropriate.

        Defendants contend that Plaintiffs are not entitled to discovery regarding evidence

 of releases because it is not necessary for class certification. More specifically, Defendants

 assert that: (1) causation is not appropriate class discovery; and (2) regardless, Plaintiffs do

 not define their proposed class in terms of the class members’ exposure to materials

 released from the plant. (ECF No. 157 at 6-7.) Further, Defendants contend that, with

 respect to discovery relating to environmental and human health risks, proof of damages is

 not required at this stage. Beyond this, Defendants contend that the requested discovery is

 overly broad.

                                                   III.

        Federal Rule of Civil Procedure 37 permits a party to file a motion for an order

 compelling discovery if another party fails to respond to discovery requests, provided that the

 motion to compel includes “a certification that the movant has in good faith conferred or

 attempted to confer with the person or party failing to make disclosure or discovery in an effort

 to obtain it without court action.” Fed. R. Civ. P. 37(a)(1). Consistent with this, Local Rule 37.1

 requires the parts to “exhaust[ ] among themselves all extrajudicial means for resolving their

 differences” before filing an objection, motion, application, or request relating to discovery. S.D.

 Ohio Civ. R. 37.1. Local Rule 37.1 also allows parties to first seek an informal telephone

 conference with the Judge assigned to supervise discovery in the case, in lieu of immediately

 filing a discovery motion. Id. The parties have completed these processes.

        “District courts have broad discretion over docket control and the discovery process.”

 Pittman v. Experian Info. Sol., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (citation omitted). “‘It is



                                                          6
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 7 of 14 PAGEID #: 2472




 well established that the scope of discovery is within the sound discretion of the trial court.’” Id.

 (quoting Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993)). The Federal Rules of Civil

 Procedure provide that “[p]arties may obtain discovery regarding any nonprivileged matter that

 is relevant to any party's claim or defense and proportional to the needs of the case. . . .” Fed. R.

 Civ. P. 26(b)(1). While a plaintiff should “not be denied access to information necessary to

 establish her claim,” a plaintiff may not be “permitted to go fishing and a trial court retains

 discretion to determine that a discovery request is too broad and oppressive.” In re Ohio

 Execution Protocol Litigation, 845 F.3d 231, 236 (6th Cir. 2016) (citation omitted); see also

 Gallagher v. Anthony, No. 16-cv-00284, 2016 WL 2997599, at *1 (N.D. Ohio May 24, 2016)

 (“[D]istrict courts have discretion to limit the scope of discovery where the information sought is

 overly broad or would prove unduly burdensome to produce.”).

         “The proponent of a motion to compel discovery bears the initial burden of proving that

 the information sought is relevant.” Gruenbaum v. Werner Enter., Inc., 270 F.R.D. 298, 302

 (S.D. Ohio 2010) (citation omitted). If the movant makes this showing, “then the burden shifts to

 the non-movant to show that to produce the information would be unduly burdensome.” Prado v.

 Thomas, No. 3:16-CV-306, 2017 WL 5151377, at *1 (S.D. Ohio Oct. 19, 2017) (citing O'Malley

 v. NaphCare, Inc., 311 F.R.D. 461, 463 (S.D. Ohio 2015)); see also Fed. R. Civ. P. 26(b)(1)

 advisory committee's note to 2015 amendment (stating that a party claiming undue burden or

 expense “ordinarily has far better information—perhaps the only information—with respect to

 that part of the determination” and that a “party claiming that a request is important to resolve

 the issues should be able to explain the ways in which the underlying information bears on the

 issues as that party understands them”).




                                                       7
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 8 of 14 PAGEID #: 2473




        The Federal Rules of Civil Procedure grant parties the right to “obtain discovery

 regarding any nonprivileged matter that is relevant to any party's claim or defense.” Fed. R. Civ.

 P. 26(b)(1); see also Siriano v. Goodman Mfg. Co., L.P., No. 2:14-CV-1131, 2015 WL 8259548,

 at *5 (S.D. Ohio Dec. 9, 2015). “Relevance is construed very broadly for discovery purposes.”

 Doe v. Ohio State Univ., No. 2:16-CV-171, 2018 WL 1373868, at *2 (S.D. Ohio Mar. 19, 2018)

 (emphasis in original) (citation omitted). Despite being construed broadly, the concept of

 relevance is not unlimited. Averett v. Honda of Am. Mfg., Inc., No. 2:07-cv-1167, 2009 WL

 799638, at *2 (S.D. Ohio March 24, 2009). Indeed, “[t]o satisfy the discoverability standard, the

 information sought must have more than minimal relevance to the claims or defenses.” Doe,

 2018 WL 1373868 at *2 (citations omitted). Furthermore, when information is “negligibly

 relevant [or] minimally important in resolving the issues” this will not satisfy the standard. Id.

 (citation omitted).

         “[T]he Federal Rules of Civil Procedure instruct district courts to limit discovery where

 its ‘burden or expense . . . outweighs its likely benefit, taking into account the needs of the case,

 the amount in controversy, the parties’ resources, the importance of the issues at stake in the

 litigation, and the importance of the proposed discovery in resolving the issues.’” Surles ex rel.

 Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007) (quoting former Fed. R.

 Civ. P. 26(b)(2)(C)(iii)). This Court has previously held that “[t]hese factors are retained in

 revised Fed. R. Civ. P. 26(b)(1), reflecting ‘their original place in defining the scope of

 discovery’ ” because “ ‘[r]estoring proportionality’ is the touchstone of revised Rule 26(b)(1)’s

 scope of discovery provisions.” Siriano, 2015 WL 8259548, at *5 (citing Fed. R. Civ. P.

 26(b)(1)). In analyzing the extent of the burden on the producing party, the Court of Appeals for

 the Sixth Circuit “has held that limiting the scope of discovery is appropriate when compliance



                                                       8
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 9 of 14 PAGEID #: 2474




 ‘would prove unduly burdensome,’ not merely expensive or time-consuming.” Id. (citing Surles,

 474 F.3d at 305) (emphasis in original).

                                                   IV.

         Initially, the Court quickly will dispense with Plaintiffs’ arguments against bifurcated

 discovery. First, Plaintiffs agreed to proceed in this manner and such method of discovery was

 ordered by the Court. Further, Plaintiffs did not object to this agreed upon procedure for nearly

 eighteen months. Significantly, the case law Plaintiffs cite as the basis for their apparent change

 of heart well precedes their original agreement to bifurcate. Moreover, despite Plaintiffs’ claim

 that bifurcation is routinely disfavored, it is not uncommon for courts in this Circuit to order such

 discovery. See, e.g., Chenault v. Beiersdorf, Inc, No. 1:20-CV-174, 2020 WL 5016795, at *2

 (S.D. Ohio Aug. 24, 2020) (bifurcation of discovery determined to be appropriate over Plaintiff’s

 opposition where Court found it would add to a timely determination on the class certification

 motion; promoted judicial economy and class issues and merit-based discovery did not have

 considerable overlap); Ballard v. Kenan Advantage Grp., Inc., No. 5:20CV1042, 2020 WL

 4187815, at *1 (N.D. Ohio July 20, 2020) (bifurcated discovery ordered over Plaintiff’s

 objection for similar reasons). Most notably, however, Plaintiffs’ challenge to bifurcated

 discovery appears to be an tacit acknowledgment that the discovery they seek is not appropriate

 at the class certification stage.

         Perhaps in recognition of this fact, Plaintiffs alternatively argue that causation is a class

 certification issue. This argument, however, fares no better. Initially, Plaintiffs assert that the

 “court’s class certification inquiry is [] required to reach into the merits of the action in order

 that the court satisfy its obligation to conduct a ‘rigorous analysis.’” (ECF No. 153 at 7.) In

 support of this position, they rely heavily on Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131



                                                         9
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 10 of 14 PAGEID #: 2475




 S. Ct. 2541, 180 L. Ed. 2d 374 (2011). The Sixth Circuit, however, citing Dukes, has explained

 the Court’s obligation at the class certification as follows:

        [P]ermissible inquiry into the merits of the plaintiffs’ claims at the class
        certification stage is limited:

                Rule 23 grants courts no license to engage in free-ranging merits
                inquiries at the certification stage. Merits questions may be
                considered to the extent—but only to the extent—that they are
                relevant to determining whether the Rule 23 prerequisites for class
                certification are satisfied.
        …
        The Supreme Court’s recent opinions in Amgen and Dukes now clarify that some
        inquiry into the merits may be necessary to decide if the Rule 23 prerequisites are
        met. Amgen, 133 S.Ct. at 1194–95; Dukes, 131 S.Ct. at 2551–52. Amgen, however,
        admonishes district courts to consider at the class certification stage only those
        matters relevant to deciding if the prerequisites of Rule 23 are satisfied. See Amgen,
        133 S.Ct. at 1194–95. In other words, district courts may not “turn the class
        certification proceedings into a dress rehearsal for the trial on the merits.” Messner
        v. Northshore Univ. HealthSys., 669 F.3d 802, 811 (7th Cir. 2012).

 In re Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig., 722 F.3d 838, 851-852 (6th Cir.

 2013) (additional citations omitted); see also Rikos v. Procter & Gamble Co., 799 F.3d 497, 505

 (6th Cir. 2015) (“[m]erits questions may be considered to the extent—but only to the extent—

 that they are relevant to determining whether the Rule 23 prerequisites for class certification are

 satisfied.”). Consequently, to the extent that Plaintiffs contend that the Court is required to

 address the merits at the certification stage, they greatly overread Dukes.

        As the above discussion instructs, the only issue here is whether evidence of releases

 directed to the issue of causation is necessary to a decision as to whether the Rule 23

 prerequisites have been met. See Dukes, 564 U.S. 338, 351. Plaintiffs contend that such

 evidence is necessary to determine whether a geographic class, as that proposed here, is

 reasonably defined. Defendants disagree. According to Defendants, at the certification stage,

 Plaintiffs need only establish that causation is provable on a class-wide basis but are not required


                                                       10
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 11 of 14 PAGEID #: 2476




 to prove causation. Defendants note that, to this end, they already have agreed to provide (1)

 information to identify the non-radioactive2 chemicals held at the Portsmouth site and (2) results

 of sampling conducted in the surrounding areas. The Court concludes that Defendants have the

 better argument.

         Courts consider causation to be a merits issue. See, e.g., Gates v. Rohm & Haas Co., No.

 CIV.A.06-1743, 2007 WL 1366883, at *5 n. 13(E.D. Pa. May 3, 2007) (following bifurcation of

 discovery between issues related to class certification and the merits the court recognized that

 “[c]ausation is a separate issue that is more properly addressed after the parties have conducted

 discovery on the merits.”); Cont'l Orthopedic Appliances, Inc. v. Health Ins. Plan of Greater

 New York, Inc., 198 F.R.D. 41, 47 (E.D.N.Y. 2000) (“the Court cannot address the question of

 causation on the merits, because the issue is being examined in the context of a motion for class

 certification.”) Plaintiffs do not seriously contend otherwise. Rather, as noted, Plaintiffs appear

 to concede that causation is a merits issue in arguing against bifurcation. Further, Plaintiffs’

 argument is limited to repeated declarations, without citation to authority, that causation is a

 class certification issue.

         Instead, Plaintiffs rely heavily on Boggs v. Divested Atomic Corp., 141 F.R.D. 58 (S.D.

 Ohio 1991) for the proposition that evidence of releases/causation is required at the class

 certification stage. As Defendants note, however, Boggs easily is distinguishable. In Boggs, the

 Court described the proposed class as “all persons living within a six mile radius of the

 Portsmouth Plant whose persons or property have been exposed to radioactive or hazardous




 2
  Defendants’ brief states “non-hazardous chemicals” (ECF No. 157 at 9) but as the Court
 understands the further description of Defendants’ documents as set forth above, it seems that
 Defendants mean “non-radioactive.” (Id. at 3.)
                                                      11
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 12 of 14 PAGEID #: 2477




 wastes released from the plant.” Id. at 60-61. Plaintiffs in the present case have not defined their

 proposed class in terms of exposure.

        This decision not to define the class in terms of exposure also distinguishes this case from

 the additional cases cited by Plaintiffs. For example, in Cook v. Rockwell Int'l Corp., 151 F.R.D.

 378, 382 (D. Colo. 1993), the proposed class was defined as “[a]ll natural persons residing or

 having resided during the operating history of Rocky Flats within the boundaries of the Medical

 Monitoring Class Area.” The “Medical Monitoring Class Area” was further defined “with

 reference to geographical representations of exposure or dose levels (alluding to exposure to

 plutonium and volatile organic compounds (“VOCs”)) received by segments of the exposed

 population, known as “dose or exposure contours”. Consequently, given these definitions, the

 court noted that the plaintiffs had demonstrated many common issues of law and fact including,

 inter alia, “whether defendants exercised reasonable care to prevent the release of hazardous

 radioactive and nonradioactive materials from Rocky Flats; what materials were released, in

 what quantities; what caused the releases; [and] what precautions to avoid emissions were taken;

 ….” Id. at 388-389. The court further noted that, each plaintiff’s claim “depends upon proof

 concerning these common issues,” in essence confirming the merits related nature of the

 evidence addressed to these questions.

        Similarly, in O'Connor v. Boeing N. Am., Inc., 184 F.R.D. 311, 319–20 (C.D. Cal. 1998),

 the classes the plaintiffs sought to certify were defined as persons who have lived, worked,

 and/or owned real property in a bounded geographic area “through which radioactive

 contaminants and/or hazardous, non-radioactive substance released from the Rocketdyne

 Facilities were dispersed by means of air currents, surface runoff, and subsurface groundwater.”

 In that case, the Court was considering the sufficiency of the plaintiffs' evidence submitted to



                                                     12
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 13 of 14 PAGEID #: 2478




 demonstrate the reasonableness of its class definitions. Id. at 321. This evidence consisted of

 toxic dispersion maps based on experts’ models. Id. at 320. At issue were certain expert

 assumptions relating to the release of particular substances and by extension the impact on the

 reliability of this expert modeling. Id. As Defendants point out here, of significance is the fact

 that certain modeling was based, at least in part, on release assumptions.

        Plaintiffs also cite to Ludwig v. Pilkington N. Am., Inc., No. 03 C 1086, 2003 WL

 22478842 (N.D. Ill. Nov. 4, 2003). In that case, the plaintiffs defined their class as all persons

 who reside or own property in Naplate. Id. at *1. In the context of considering commonality, the

 court found that “whether [the defendant] mishandled arsenic containing waste and whether that

 waste migrated from [the defendant’s] property to other properties in Naplate predominate.” Id.

 at *5. Applying the reasoning of Ludwig here, the relevant issue would appear to be whether

 non-radioactive hazardous substances migrated from the Portsmouth site over the defined

 geographic area. Plaintiffs do not dispute that Defendants have provided, or agreed to provide,

 environmental sampling data extending to approximately 13 miles from the Portsmouth site and

 documents sufficient to identify the type and quantity of non-radioactive hazardous chemicals

 stored at the Portsmouth site.

        Plaintiffs defend their proposed class definition, noting their position that it does not

 constitute an impermissible “fail-safe class.”3 Plaintiffs assert that any reference to exposure in

 their proposed class definition would, by default, result in a proscribed fail-safe class. (ECF No.

 153 at 4: “Adding ‘exposure’ to the definition would make the putative class a ‘Fail Safe


 3
  A “fail-safe” class is a class that cannot be defined until the case is resolved on its merits.
 Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 538 (6th Cir. 2012(citing Randleman v.
 Fidelity Nat'l Title Ins. Co., 646 F.3d 347, 352 (6th Cir.2011) (“Either the class members win or,
 by virtue of losing, they are not in the class and, therefore, not bound by the judgment.”). As
 Plaintiffs contend, such class definitions are impermissible. Id.

                                                      13
Case: 2:19-cv-02196-ALM-EPD Doc #: 163 Filed: 09/16/21 Page: 14 of 14 PAGEID #: 2479




 Class.’”) The adequacy of Plaintiffs’ class definition, however, is not an issue to be addressed at

 this juncture. As Defendants point out, regardless of the reasoning, Plaintiffs did not define their

 class in terms of exposure. Accordingly, they have not demonstrated, for class certification

 purposes, a need for their requested discovery relating to releases/emissions.

             Further, Plaintiffs’ argument that they are entitled to class discovery on the issue of

 “human and environmental health risks” is equally unavailing. Plaintiffs contend that such

 information is relevant to the issue of property damage. (See ECF No. 13 at 17 “For trespass

 under Ohio law, a plaintiff can show property damage by showing a likelihood of harm to human

 health.”) However, proof of injury is not required at the class certification stage. See, e.g.,

 Weiner v. Snapple Beverage Corp., No. 07 CIV. 8742 DLC, 2010 WL 3119452, at *6 (S.D.N.Y.

 Aug. 5, 2010) (“[at] the class certification stage, plaintiffs may demonstrate that these elements

 are susceptible to generalized proof by disclosing a suitable methodology”); see also Cmty.

 Refugee & Immigr. Servs. v. Registrar, Ohio Bureau of Motor Vehicles, 334 F.R.D. 493, 503

 (S.D. Ohio 2020) (citing Rikos, 799 F.3d at 503 (at the certification stage, the plaintiffs need not

 show that all class members have been injured in precisely the same way or were in fact injured

 at all)).

                                                          V.

             For these reasons, the Motion to Compel (ECF No. 153) is DENIED.

                    IT IS SO ORDERED.

                                                           /s/ Elizabeth A. Preston Deavers______
             DATED: September 16, 2021                     ELIZABETH A. PRESTON DEAVERS
                                                           UNITED STATES MAGISTRATE JUDGE




                                                          14
